NYCTL 1998-2 Trust v Ambu Trans Holding Corp. (2015 NY Slip Op 02693)





NYCTL 1998-2 Trust v Ambu Trans Holding Corp.


2015 NY Slip Op 02693


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Tom, J.P., Andrias, Saxe, Manzanet-Daniels, Kapnick, JJ.


14658 382383/09

[*1] NYCTL 1998-2 Trust, et al.,	Index: Plaintiffs-Respondents, ——
vAmbu Trans Holding Corp., Defendant-Respondent, New York City Department of Finance, et al., Defendants, Homechester Realty LLC, Intervenor-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (John A. Barone, J.), entered on or about August 20, 2014,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 9, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 31, 2015
CLERK